EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the amendments filed on 09/23/2021, the previous rejections have been vacated, and the application has been placed in condition for allowance. Upon further considerations, the withdrawn claims 2, 3, 5, 6, 11-15, 17and 18, have been RE-JOINED with the claims previously examined on the, and further evaluated for patentability under 37 CFR 1.104. 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1-20 are currently considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest an assay device having the structures set forth in the amended claims 1 and 10, where the light adsorbing film must be disposed in the concave intrusions or in the wells of the reaction vessel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798